



Exhibit 10.1


WELLCARE HEALTH PLANS, INC.


Non-Employee Director Compensation Policy


This Non-Employee Director Compensation Policy (the “Policy”) sets forth the
compensation to be paid to non-employee members (“Non-Employee Directors”) of
the Board of Directors (the “Board”) of WellCare Health Plans, Inc. (the
“Company”), which shall remain in effect until amended, replaced or rescinded by
further action of the Board.
Annual Retainers and Fees
Effective February 23, 2018, the retainers and fees for Non-Employee Directors
will be as set forth below and shall be cumulative.
Board Service:
•
A base annual retainer of $90,000.

•
Chair of the Board – The non-executive Chair of the Board, if any, shall receive
an additional annual retainer of $200,000.

•
Lead Director - The lead director, if any, shall receive an additional annual
retainer of $30,000.

Standing Committees:
•
Audit and Finance Committee - Each member of the Audit and Finance Committee
shall receive an additional annual retainer of $20,000, except the chairperson
who shall receive an additional retainer of $35,000.

•
Compensation Committee - Each member of the Compensation Committee shall receive
an additional annual retainer of $12,000, except the chairperson who shall
receive an additional retainer of $22,000.

•
Each member of the Nominating and Corporate Governance Committee, the Health
Care Quality and Access Committee, the Regulatory Compliance Committee and the
Information Technology Oversight Committee shall receive an additional annual
retainer of $8,000, except the chairpersons who shall receive an additional
retainer of $18,000.

Non-Standing Committees:
•
Retainers for each non-standing committee will be evaluated periodically and
based on expected roles and responsibilities.

Payments
The annual retainers for service on the Board and committees of the Board as set
forth above shall be paid by the Company in quarterly installments as soon as
practicable after the end of each of the Company’s fiscal quarters for which the
member shall have served. A member of the Board or any of its committees who
serves on such during a portion of a quarterly period, shall be entitled to the
full quarterly installment for such quarterly period.


1



--------------------------------------------------------------------------------





Notwithstanding the foregoing, the annual retainer paid to a member serving on a
non-standing committee for a portion of a quarterly period, shall be entitled to
the quarterly installment calculated on a pro-rata, monthly basis.
Initial Equity Awards
Unless otherwise determined by the Compensation Committee and subject to the
Compensation Committee’s approval, upon, and contingent on, a new Non-Employee
Director’s appointment or election to the Board, a newly elected or appointed
Non-Employee Director shall receive an initial equity award of restricted stock
units with a fair market value of approximately $185,000, pro-rated (based on a
365 day year) for the number of days between the appointment or election date of
the Non-Employee Director and the anticipated date of the next annual meeting of
stockholders at the time of appointment or election as determined by the
Secretary of the Company, rounded to the nearest whole share, as determined by
reference to the officially-quoted closing selling price of the Company’s common
stock on the New York Stock Exchange on the grant date, pursuant to and in
accordance with the terms and provisions of a restricted stock unit agreement
and the Company’s 2013 Incentive Compensation Plan (the “2013 Plan”); provided,
however, that the fair market value of a Non-Employee Director’s initial equity
award is limited to approximately $185,000; provided, further, that the fair
market value of a Non-Employee Director’s initial equity award will be
approximately $185,000 if the Non-Employee Director is joining the Board at the
annual meeting of stockholders. Such equity awards shall vest in full on the
earlier of the first anniversary of the date of grant or the date of the next
annual meeting of stockholders.
Annual Equity Awards
Unless otherwise determined by the Compensation Committee and subject to the
Compensation Committee’s approval, each Non-Employee Director, other than a
Non-Employee Director joining the Board at the annual meeting, shall receive an
annual equity award of either restricted stock units or deferred stock units, as
elected by the Non-Employee Director, with a fair market value of approximately
$185,000, rounded to the nearest whole share, as determined by reference to the
officially-quoted closing selling price of the Company’s common stock on the New
York Stock Exchange on the grant date, pursuant to and in accordance with the
terms and provisions of a restricted stock unit agreement or deferred stock unit
agreement, as the case may be, and the 2013 Plan. Unless otherwise determined by
the Compensation Committee, all such annual equity awards shall be granted on
the date of the Company’s annual meeting of stockholders. Such equity awards
shall vest in full on the earlier of the first anniversary of the date of grant
or the date of the next annual meeting of stockholders.
Stock Ownership Guidelines
Non-Employee Directors are required to own shares of the Company’s common stock
(the “Ownership Requirement”) having a value (as described below) equal to the
sum of five (5) times the base annual retainer payable to each Non-Employee
Director as set forth in this Policy as in effect from time to time.
For purposes of determining ownership, the following will be used in determining
whether a Non-Employee Director has satisfied the Ownership Requirement:
•
One hundred percent (100%) of the value of shares of the Company’s common stock
owned individually, either directly or indirectly, including vested and unvested
restricted stock, restricted stock unit awards, deferred stock unit awards or
shares acquired upon exercise of stock options; and



2



--------------------------------------------------------------------------------





•
Shares of the Company’s common stock owned jointly, or separately by a spouse,
domestic partner and/or minor children, directly or indirectly.

No other rights to acquire shares of Company common stock (including stock
options or similar rights) shall be considered shares of Company common stock
for purposes of meeting the Ownership Requirements under this Policy.
For purposes hereof, the value of a share of the Company’s common stock,
including vested and unvested restricted stock, restricted stock units and
deferred stock units, shall be calculated on April 1st of each year based on the
average closing price of the Company’s common stock during the most recently
completed fiscal quarter at the time of the calculation (a “Determination
Date”). If a Non-Employee Director does not meet the Ownership Requirement as of
a Determination Date, such Non-Employee Director must satisfy the Ownership
Requirement on the next Determination Date.
In the event the base annual retainer increases, each Non-Employee Director will
have five (5) years from the time of the increase to acquire any additional
shares needed to satisfy the Ownership Requirement.
A Non-Employee Director shall have until the end of the first Determination Date
following the fifth anniversary of such Non-Employee Director’s election or
appointment to the Board or upon otherwise becoming a Non-Employee Director of
the Board to satisfy the Ownership Requirement; provided, however, that a
Non-Employee Director who was a Non-Employee Director of the Company as of April
1, 2009, shall have until December 31, 2013 to meet the Ownership Requirement.


Approved by the Board: March 23, 2009
Amended by the Board April 29, 2009
Amended by the Board August 5, 2010
Amended by the Board December 16, 2010
Amended by the Board May 24, 2012
Amended by the Board May 23, 2013
Amended by the Board September 12, 2013
Amended by the Board October 31, 2013
Amended by the Board December 13, 2013
Amended by the Board February 27, 2014
Amended by the Board May 29, 2014
Amended by the Board December 12, 2014
Amended by the Board January 28, 2015
Amended by the Board March 5, 2015
Amended by the Board May 24, 2017
Amended by the Board February 23, 2018


3

